UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 05346) Exact name of registrant as specified in charter: Putnam Variable Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: December 31, 2008 Date of reporting period: January 1, 2008  June 30, 2008 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam VT High Yield Fund Putnam Investments is pleased to provide this semiannual report for shareholders of Putnam Variable Trust, a variable annuity offering you access to 28 funds and a wide range of investment choices. Putnam Variable Trust funds are the underlying investments for the variable insurance product subaccounts. We are also pleased to announce that Robert L. Reynolds, a leader and visionary in the mutual fund industry, has joined the Putnam leadership team as President and Chief Executive Officer of Putnam Investments, effective July 1, 2008. Charles E. Haldeman, Jr., former President and CEO, will take on the role of Chairman of Putnam Investment Management, LLC, the firms fund management company. Mr. Reynolds brings to Putnam substantial industry experience and an outstanding record of success. He was Vice Chairman and Chief Operating Officer at Fidelity Investments from 2000 to 2007, and President of Fidelitys Institutional Retirement Group from 1996 to 2000. Mr. Reynolds appointment is another example of Putnams ongoing efforts to exceed our shareholders expectations. INVESTMENT OBJECTIVE High current income, with a secondary objective of capital growth when consistent with achieving high current income PORTFOLIO Primarily high-yielding corporate bonds rated below investment grade NET ASSET VALUE June 30, 2008 Class IA $6.76 Class IB $6.71 PERFORMANCE SUMMARY Total return at net asset value Class Class (as of 6/30/08) IA Shares* IB Shares** 6 months -0.23% -0.39% 1 year -0.89 -1.19 5 years 43.13 41.25 Annualized 7.44 7.15 10 years 50.00 46.77 Annualized 4.14 3.91 Life 359.49 342.91 Annualized 7.76 7.56 During portions of the periods shown, the fund limited expenses, without which returns would have been lower. *Commencement of operations February 1, 1988. **Commencement of operations April 30, 1998. Periods and performance for class IB shares before their inception are derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would be lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. CREDIT QUALITY Aaa 3.45% Ba 26.62% A 0.42% B 47.00% Baa 2.87% Other 19.64% Portfolio composition will vary over time. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the use of different classifications of securities for presentation purposes. Information is as of 6/30/08 and may not reflect trades entered into on that date. MANAGEMENT TEAMS REPORT AND OUTLOOK Early in 2008, the fixed-income markets continued to be driven primarily by credit concerns and liquidity shortfalls flowing from the crisis in lower-quality mortgages. In mid-March, the credit crisis peaked as leading investment bank Bear Stearns fell victim to the heightened fear of counterparty risk and the Fed was forced to organize a rescue. At the same time, the Fed took decisive action to add liquidity to the broader markets. The Feds actions proved something of a turning point as credit spreads narrowed and high-yield performance improved over much of the remainder of the period. However, in late June, weak economic data raised fears of deteriorating fundamentals going forward, causing high-yield bonds and other credit asset classes to give back some of their recent gains. The management teams focus on higher-quality segments of the high-yield market helped reduce the negative impact of market turmoil, as the funds class IA shares delivered a loss of 0.23% at net asset value for the six months ended June 30, 2008. Managements emphasis on the energy sector, as well as its security selection within the sector, boosted fund returns, as many of these companies benefited from rising commodity prices. During the period, the fund increased its exposure to health-care-related issues, many of which were resistant to a slowing economy, and this helped performance as well. Management also continued to hold a position in floating-rate bank loans, 2 which had been purchased at attractive yield levels. Floating-rate bank loans may present less credit risk than high-yield bonds due to their senior, or priority, repayment status among a companys investors, and this exposure helped performance in the prevailing credit-sensitive environment. In terms of specific issues, a leading contributor to the funds performance was the bonds of oil exploration and production company Chesapeake Energy. In addition, the teams decision to avoid the bonds of gaming company Harrahs and auto parts company Delphi helped performance versus the benchmark. On the negative side versus the benchmark, the teams decision to initially avoid mobile phone company Alltel held back returns, as the companys debt was boosted by a takeover offer from Verizon. Going forward, fund management intends to continue to position the portfolio somewhat defensively, as it appears that the impact of a weakening economy on issuer fundamentals may be expanding from housing and autos into other sectors such as airlines, media, and gaming. On the positive side, high-yield valuations, as represented by the yield spread these issues provide versus Treasury bonds, are attractive by historical standards. The team will continue to select individual securities based on rigorous credit analysis, while maintaining a diversified portfolio. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses RISK COMPARISON This risk comparison is designed to help you understand how your fund compares with other funds. The comparison utilizes a risk measure developed by Morningstar, an independent fund-rating agency. This risk measure is referred to as the funds Morningstar Risk. The funds Morningstar Risk is shown alongside that of the average variable annuity/variable life fund (VA/L) in its Morningstar category. The risk bar broadens the comparison by translating the funds Morningstar Risk into a percentile, which is based on the funds ranking among all funds rated by Morningstar as of June 30, 2008. A higher Morningstar Risk generally indicates that a funds monthly returns have varied more widely. Morningstar determines a funds Morningstar Risk by assessing variations in the funds monthly returns  with an emphasis on downside variations  over a 3-year period, if available.Those measures are weighted and averaged to produce the funds Morningstar Risk.The information shown is provided for the funds class IB shares only; information for other classes may vary. Morningstar Risk is based on historical data and does not indicate future results. Morningstar does not purport to measure the risk associated with a current investment in a fund, either on an absolute basis or on a relative basis. Low Morningstar Risk does not mean that you cannot lose money on an investment in a fund. Copyright 2008 Morningstar, Inc. All Rights Reserved.The information contained herein (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete, or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. MANAGEMENT TEAM The fund is managed by the Putnam Fixed-Income High-Yield Team. Paul Scanlon is the Portfolio Leader. Norman Boucher and Robert Salvin are the Portfolio Members. During the reporting period ended June 30, 2008, there were no changes to the management team. Listed below are the Putnam Funds managed by these team members, who may also manage other retail mutual fund counterparts to the Putnam VT Funds or other accounts advised by Putnam Management or an affiliate. Name Portfolio Leader Portfolio Member Norman Boucher None Floating Rate Income Fund VT High Yield Fund High Yield Advantage Fund Robert Salvin High Income Securities Fund Convertible Income-Growth Trust Floating Rate Income Fund VT High Yield Fund High Yield Advantage Fund Paul Scanlon VT High Yield Fund VT Diversified Income Fund Floating Rate Income Fund Master Intermediate Income Trust High Yield Advantage Fund Premier Income Trust Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. 3 Understanding your VT funds expenses As an investor in a variable annuity product that in turn invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the information in this section, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads), which are not shown in this section and would result in higher total expenses. In addition, charges and expenses at the insurance company separate account level are not reflected. For more information, see your funds prospectus or talk to your financial representative. Review your VT funds expenses The first two columns in the table in this section, containing expense and value information, show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2008, to June 30, 2008. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. You may use the information in this part of the table to estimate the expenses that you paid over the period. Simply divide your account value by $1,000, and then multiply the result by the number in the first line (Expenses paid per $1,000) for the class of shares you own (using the first two class IA and class IB columns only). Compare your funds expenses with those of other funds You can also use this table to compare your funds expenses with those of other funds. The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the two right-hand columns of the table show your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other VT funds and mutual funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended June 30, 2008. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. During portions of the period, the fund limited expenses; had it not done so, expenses would have been higher. EXPENSES AND VALUE EXPENSES AND VALUE OF A $1,000 INVESTMENT, OF A $1,000 INVESTMENT, ASSUMING A HYPOTHETICAL ASSUMING ACTUAL RETURNS 5% ANNUALIZED RETURN FOR THE 6 MONTHS FOR THE 6 MONTHS ENDED 6/30/08 ENDED 6/30/08 Class IA Class IB Class IA Class IB VT High Yield Fund Expenses paid per $1,000 $3.63 $4.86 $3.67 $4.92 Ending value (after expenses) $997.70 $996.10 $1,021.23 $1,019.99 Annualized expense ratio 0.73% 0.98% 0.73% 0.98% Lipper peer group avg. expense ratio* 0.72% 0.97% 0.72% 0.97% * Putnam keeps fund expenses below the Lipper peer group average expense ratio by limiting our fund expenses if they exceed the Lipper average. The Lipper average is a simple average of expenses of the mutual funds serving as investment vehicles for variable insurance products in the peer group that excludes 12b-1 fees as well as any expense offset and brokerage service arrangements that may reduce subaccount expenses. To facilitate the comparison in this presentation, Putnam has adjusted the Lipper average to reflect the 12b-1 fees carried by class IB shares. Investors should note that the other funds in the peer group may be significantly smaller or larger than the fund, and that an asset-weighted average would likely be lower than the simple average. Also, the fund and Lipper report expense data at different times; the fund's expense ratio shown here is annualized data for the most recent six-month period, while the quarterly updated Lipper average is based on the most recent fiscal-year end data available for the peer group funds as of 6/30/08. 4 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of the funds in Putnam Variable Trust and, as required by law, determines annually whether to approve the continuance of each funds management contract with Putnam Investment Management (Putnam Management) and, in respect of certain funds in Putnam Variable Trust, the sub-management contract between Putnam Managements affiliate, Putnam Investments Limited (PIL), and Putnam Management. In May 2008, the Board of Trustees also approved a new sub-management contract, in respect of certain funds in Putnam Variable Trust, between PIL and Putnam Management, and a new sub-advisory contract, in respect of certain funds in Putnam Variable Trust, among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (PAC). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2008, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. The Contract Committee recommended, and the Independent Trustees approved, the continuance of the funds management contract, and in respect of certain funds in Putnam Variable Trust, the sub-management and sub-advisory contracts, effective July 1, 2008. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL and PAC as separate entities, except as otherwise indicated below, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That this fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers and other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for the funds in Putnam Variable Trust and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of such arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances  for example, changes in a funds size or investment style, 5 changes in Putnam Managements operating costs or responsibilities, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of the funds in Putnam Variable Trust, which had been carefully developed over the years, re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees also noted that shareholders of the funds in Putnam Variable Trust voted in 2007 to approve new management contracts containing an identical fee structure. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., the fund ranked in the following percentiles in management fees and total expenses (less any applicable 12b-1 fees and excluding charges and expenses at the insurance company separate account level) as of December 31, 2007 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). Actual Management Total Expenses Fee (percentile) (percentile) Putnam VT High Yield Fund 55th 41st (Because a funds custom peer group is smaller than its broad Lipper Inc. peer group, this expense information may differ from the Lipper peer expense information found elsewhere in this report.) The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees noted that the expense ratio increases described above were currently being controlled by expense limitations initially implemented in January 2004. The Trustees have received a commitment from Putnam Management and its parent company to continue this program through at least June 30, 2009. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2008, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation will be applied to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December 31, 2007. This additional expense limitation will not apply to your fund. In addition, the Trustees devoted particular attention to analyzing the Putnam funds fees and expenses relative to those of competitors in fund complexes of comparable size and with a comparable mix of asset categories. The Trustees concluded that this analysis did not reveal any matters requiring further attention at the current time.  Economies of scale. The funds in Putnam Variable Trust currently have the benefit of breakpoints in their management fees that provide shareholders with significant economies of scale, which means that the effective management fee rate of a fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. 6 Conversely, if a fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedules in effect for the funds in Putnam Variable Trust represented an appropriate sharing of economies of scale at current asset levels. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services to be provided and profits to be realized by Putnam Management and its affiliates from the relationship with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under Putnam Variable Trusts management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. While the Trustees noted the satisfactory investment performance of certain Putnam funds, they considered the disappointing investment performance of many funds in recent periods, particularly over periods in 2007 and 2008. They discussed with senior management of Putnam Management the factors contributing to such underperformance and actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including recent efforts to further centralize Putnam Managements equity research function. In this regard, the Trustees took into consideration efforts by Putnam Management to improve its ability to assess and mitigate investment risk in individual funds, across asset classes, and across the complex as a whole. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered the Lipper peer group percentile rankings for the funds class IA share cumulative total return performance results at net asset value for the one-year, three-year and five-year periods ended December 31, 2007. This information is shown in the following table. (Because of the passage of time, these performance results may differ from the performance results for more recent periods shown elsewhere in this report. In addition, results do not reflect charges and expenses at the insurance company separate account level.) Where applicable, the table also shows the number of funds in the peer group for the respective periods; this number is indicated in parentheses following the percentile. Note that the first percentile denotes the best performing funds and the 100th percentile denotes the worst performing funds. Past performance is no guarantee of future returns. 7 One-year Three-year Five-year period period period percentile percentile percentile (# of funds (# of funds (# of funds IA Share as of 12/31/07 in category) in category) in category) Putnam VT High Yield Fund 24th (108) 11th (92) 15th (80) Lipper VP (Underlying Funds)  High Current Yield Funds See page 9 for more recent Lipper performance ranking information for the fund. Past performance is no guarantee of future results. * * * As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with Putnam Variable Trust. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered changes made in 2008, at Putnam Managements request, to the Putnam funds brokerage allocation policy, which expanded the permitted categories of brokerage and research services payable with soft dollars and increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of Putnam Variable Trusts management contract arrangements also included the review of its distributors contract and distribution plan with Putnam Retail Management Limited Partnership and the investor servicing agreement with Putnam Fiduciary Trust Company (PFTC), each of which provides benefits to affiliates of Putnam Management. In the case of the investor servicing agreement, the Trustees considered that certain shareholder servicing functions were shifted to a third-party service provider by PFTC in 2007. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the 8 Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by the funds in Putnam Variable Trust are reasonable. More recent peer group rankings More recent Lipper percentile rankings are shown for the fund in the following table. Note that this information was not available to the Trustees when they approved the continuance of the funds management contract. The table shows the Lipper peer group percentile rankings of the funds class IA share total return performance at net asset value. These rankings were determined on an annualized basis and are for the one-year, five-year, and ten-year periods ended on the most recent calendar quarter (June 30, 2008). Where applicable, the table also shows the funds rank among the total number of funds in its peer group for the respective periods; this information is indicated in parentheses following the percentile. Note that the first percentile denotes the best performing funds and the 100th percentile denotes the worst performing funds. One-year Five-year Ten-year IA Share as of 6/30/08 period rank period rank period rank Putnam VT High Yield Fund 31% (32/105) 12% (9/80) 38% (18/47) Lipper VP (Underlying Funds)  High Current Yield Funds Approval of the Sub-Management Contract between Putnam Management and Putnam Investments Limited and the Sub-Advisory Contract among Putnam Management, Putnam Investments Limited andThe Putnam Advisory Company In May 2008, the Trustees approved a new sub-management contract between Putnam Management and PIL in respect of certain funds in Putnam Variable Trust, under which PILs London office would begin managing a separate portion of the assets of Putnam VT Global Asset Allocation Fund, in addition to several other funds in Putnam Variable Trust for which PILs London office already managed a separate portion of their assets. Also in May 2008, the Trustees approved a new sub-advisory contract among Putnam Management, PIL and PAC in respect of certain funds in Putnam Variable Trust, under which PACs Tokyo branch would begin providing non-discretionary investment services to Putnam VT International Equity Fund, and PACs Singapore branch would begin providing discretionary investment management services to Putnam VT International Equity Fund, Putnam VT Global Asset Allocation Fund, Putnam VT Global Equity Fund, Putnam VT International Growth and Income Fund, Putnam VT International New Opportunities Fund, Putnam VT Research Fund and Putnam VT Utilities Growth and Income Fund. The Contract Committee reviewed information provided by Putnam Management, PIL and PAC and, upon completion of this review, recommended, and the Independent Trustees and the full Board of Trustees approved, the sub-management contract in respect of certain funds in Putnam Variable Trust, effective May 15, 2008, and the sub-advisory contract in respect of certain funds in Putnam Variable Trust, effective June 30, 2008 for Putnam VT International Equity Fund and April 30, 2009 for the other funds in Putnam Variable Trust that will receive services from PAC. The Trustees considered numerous factors they believed relevant in approving your funds sub-management and sub-advisory contracts, including Putnam Managements belief that the interest of shareholders would be best served by utilizing investment professionals in PILs London office and PACs Tokyo and Singapore offices to manage a portion of certain funds assets and PILs and PACs expertise in managing assets invested in European and Asian markets, respectively. The Trustees also considered that applicable securities laws require a sub-advisory relationship among Putnam Management, PIL and PAC in order for Putnams investment professionals in London, Tokyo and Singapore to be involved in the management of your fund. The Trustees noted that Putnam Management, and not your fund, would pay the sub-management fee to PIL for its services, that Putnam Management and/or PIL, but not your fund, would pay the sub-advisory fee to PAC for its services, and that the sub-management and sub-advisory relationships with PIL and PAC, respectively, will not reduce the nature, quality or overall level of service provided to the applicable funds. 9 Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2008, are available in the Individual Investors section of www.putnam.com and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the public reference room. 10 Putnam VT High Yield Fund The funds portfolio 6/30/08 (Unaudited) CORPORATE BONDS AND NOTES (78.8%)* Principal amount Value Advertising and Marketing Services (0.3%) Lamar Media Corp. company guaranty 7 1/4s, 2013 (S) $1,035,000 $994,894 Lamar Media Corp. sr. unsec. sub. notes Ser. C, 6 5/8s, 2015 330,000 300,300 1,295,194 Automotive (3.3%) Allison Transmission 144A company guaranty 11s, 2015 1,095,000 980,025 ArvinMeritor, Inc. sr. unsec. notes 8 1/8s, 2015 385,000 302,225 Dana Corp. 5.85s, 2015 1,540,000 88,550 Ford Motor Co. notes 7.45s, 2031 1,285,000 748,513 Ford Motor Credit Co., LLC notes 7 7/8s, 2010 2,385,000 2,058,629 Ford Motor Credit Co., LLC sr. notes 9 7/8s, 2011 3,825,000 3,213,326 Ford Motor Credit Co., LLC sr. unsec. notes 9 3/4s, 2010 978,000 844,150 Ford Motor Credit Co., LLC unsec. notes 7 3/8s, 2009 1,370,000 1,247,767 General Motors Corp. sr. unsec. unsub. notes 7.2s, 2011 3,250,000 2,502,500 Lear Corp. company guaranty 8 1/2s, 2013 1,315,000 1,086,519 Meritor Automotive, Inc. notes 6.8s, 2009 225,000 221,344 Tenneco Automotive, Inc. company guaranty 8 5/8s, 2014 (S) 690,000 608,925 Tenneco Automotive, Inc. sec. notes Ser. B, 10 1/4s, 2013 80,000 83,700 Tenneco, Inc. 144A sr. unsec. notes 8 1/8s, 2015 235,000 212,675 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 395,000 331,800 UCI Holdco, Inc. sr. unsec. notes FRN 10.276s, 2013  860,110 731,094 15,261,742 Basic Materials (7.8%) Airgas, Inc. 144A company guaranty sr. sub. notes 7 1/8s, 2018 1,235,000 1,244,263 AK Steel Corp. company guaranty 7 3/4s, 2012 1,595,000 1,598,988 Aleris International, Inc. company guaranty 10s, 2016 805,000 589,663 Aleris International, Inc. company guaranty 9s, 2014  1,320,000 1,051,050 Algoma Acquisition Corp. 144A unsec. notes 9 7/8s, 2015 (Canada) 300,000 285,000 ARCO Chemical Co. debs. 10 1/4s, 2010 715,000 722,150 Builders FirstSource, Inc. company guaranty sr. sec. notes FRN 6.926s, 2012 1,255,000 853,400 CORPORATE BONDS AND NOTES (78.8%)* continued Principal amount Value Basic Materials continued Century Aluminum Co. company guaranty 7 1/2s, 2014 $625,000 $618,750 Clondalkin Acquisition BV 144A company guaranty sr. sec. notes FRN 4.776s, 2013 (Netherlands) 850,000 748,000 Compass Minerals International, Inc. sr. disc. notes Ser. B, 12s, 2013 326,000 343,115 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 2,985,000 3,156,638 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 1/4s, 2015 1,490,000 1,538,425 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes FRN 5.883s, 2015 (S) 535,000 535,127 Georgia-Pacific Corp. debs. 9 1/2s, 2011 1,100,000 1,117,875 Gerdau Ameristeel Corp. sr. notes 10 3/8s, 2011 (Canada) 1,475,000 1,532,156 Hercules, Inc. company guaranty 6 3/4s, 2029 1,600,000 1,552,000 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 900,000 814,500 Huntsman International, LLC company guaranty sr. unsec. sub. notes 7 7/8s, 2014 1,080,000 988,200 Huntsman, LLC company guaranty 11 5/8s, 2010 4,000 4,130 International Paper Co. bonds 7.4s, 2014 870,000 870,307 Jefferson Smurfit Corp. company guaranty 8 1/4s, 2012 340,000 296,650 Metals USA, Inc. sec. notes 11 1/8s, 2015 1,425,000 1,482,000 Momentive Performance Materials, Inc. company guaranty sr. unsec. notes 9 3/4s, 2014 (S) 2,705,000 2,312,775 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 895,000 953,175 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 3/8s, 2014 200,000 209,000 NewPage Corp. company guaranty 10s, 2012 1,275,000 1,290,938 NewPage Holding Corp. sr. notes FRN 9.986s, 2013  422,654 407,861 Norske Skog Canada, Ltd. company guaranty Ser. D, 8 5/8s, 2011 (Canada) 1,215,000 1,032,750 Novelis, Inc. company guaranty 7 1/4s, 2015 1,770,000 1,672,650 Rockwood Specialties Group, Inc. company guaranty 7 5/8s, 2014 EUR 770,000 1,102,320 Smurfit-Stone Container Enterprises, Inc. sr. unsec. unsub. notes 8s, 2017 $910,000 728,000 11 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (78.8%)* continued Principal amount Value Basic Materials continued Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 $2,095,000 $2,005,963 Steel Dynamics, Inc. 144A sr. notes 7 3/8s, 2012 240,000 240,000 Stone Container Corp. sr. notes 8 3/8s, 2012 650,000 570,375 Tube City IMS Corp. company guaranty 9 3/4s, 2015 1,085,000 1,000,913 Ucar Finance, Inc. company guaranty 10 1/4s, 2012 27,000 27,945 Verso Paper Holdings, LLC/ Verso Paper, Inc. company guaranty 11 3/8s, 2016 625,000 592,188 36,089,240 Broadcasting (2.1%) Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 215,000 129,000 DirecTV Holdings, LLC company guaranty 6 3/8s, 2015 2,435,000 2,282,813 DirecTV Holdings, LLC 144A sr. notes 7 5/8s, 2016 365,000 359,525 Echostar DBS Corp. company guaranty 7s, 2013 1,080,000 1,028,700 Echostar DBS Corp. company guaranty 6 5/8s, 2014 250,000 231,250 Echostar DBS Corp. sr. notes 6 3/8s, 2011 2,300,000 2,219,500 Ion Media Networks, Inc. 144A sr. sec. notes 8.963s, 2013 680,000 438,600 Ion Media Networks, Inc. 144A sr. sec. notes 5.963s, 2012 820,000 697,000 Sirius Satellite Radio, Inc. sr. unsec. notes 9 5/8s, 2013 1,265,000 1,024,650 Univision Communications, Inc. 144A company guaranty unsec. notes 9 3/4s, 2015  795,000 584,325 Young Broadcasting, Inc. company guaranty 10s, 2011 847,000 474,320 Young Broadcasting, Inc. sr. sub. notes 8 3/4s, 2014 290,000 162,400 9,632,083 Building Materials (0.9%) Associated Materials, Inc. company guaranty 9 3/4s, 2012 1,675,000 1,658,250 NTK Holdings, Inc. sr. disc. notes zero %, 2014 1,545,000 702,975 Texas Industries, Inc. sr. unsec. notes 7 1/4s, 2013 520,000 517,400 CORPORATE BONDS AND NOTES (78.8%)* continued Principal amount Value Building Materials continued THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 $1,870,000 $1,196,800 THL Buildco, Inc. (Nortek Holdings, Inc.) 144A sr. sec. notes 10s, 2013 255,000 243,525 4,318,950 Cable Television (2.3%) Adelphia Communications Corp. zero %, 2009 80,000 6,600 Adelphia Communications Corp. zero %, 2009 140,000 11,900 Adelphia Communications Corp. zero %, 2008 130,000 10,400 Adelphia Communications Corp. escrow zero %, 2009 755,000 62,288 Adelphia Communications Corp. escrow bonds zero %, 2010 290,000 23,925 Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 520,000 478,400 Cablevision Systems Corp. sr. notes Ser. B, 8s, 2012 425,000 401,625 CCH I Holdings, LLC company guaranty 12 1/8s, 2015 15,000 9,038 CCH I, LLC sec. notes 11s, 2015 3,349,000 2,482,446 CCH II, LLC sr. unsec. notes 10 1/4s, 2010 1,700,000 1,644,750 CCH II, LLC sr. unsec. notes Ser. B, 10 1/4s, 2010 2,045,000 1,973,425 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 1,170,000 1,099,800 CSC Holdings, Inc. sr. notes Ser. B, 7 5/8s, 2011 700,000 686,000 NTL Cable PLC sr. notes 9 1/8s, 2016 (United Kingdom) (S) 580,000 543,750 Rainbow National Services, LLC 144A sr. notes 8 3/4s, 2012 1,345,000 1,365,175 10,799,522 Capital Goods (6.2%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 645,000 625,650 Allied Waste North America, Inc. sec. notes 6 1/2s, 2010 700,000 700,000 Baldor Electric Co. company guaranty 8 5/8s, 2017 385,000 385,963 BBC Holding Corp. sr. notes 8 7/8s, 2014 970,000 839,050 Berry Plastics Corp. company guaranty sr. sec. notes FRN 7.568s, 2015 700,000 670,250 Blount, Inc. sr. sub. notes 8 7/8s, 2012 790,000 790,000 12 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (78.8%)* continued Principal amount Value Capital Goods continued Bombardier, Inc. 144A sr. unsec. notes FRN 7.981s, 2013 (Canada) EUR 715,000 $1,124,702 Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 $874,000 871,815 General Cable Corp. company guaranty sr. unsec. notes FRN 5.073s, 2015 1,250,000 1,109,375 Greenbrier Cos., Inc. company guaranty 8 3/8s, 2015 755,000 719,138 Hawker Beechcraft Acquisition Co., LLC sr. sub. notes 9 3/4s, 2017 1,090,000 1,090,000 Hawker Beechcraft Acquisition Co., LLC sr. unsec. notes 8 7/8s, 2015  830,000 834,150 Hexcel Corp. sr. sub. notes 6 3/4s, 2015 1,825,000 1,774,813 L-3 Communications Corp. company guaranty 7 5/8s, 2012 (S) 640,000 646,400 L-3 Communications Corp. company guaranty Ser. B, 6 3/8s, 2015 1,510,000 1,411,850 L-3 Communications Corp. company guaranty sr. unsec. sub. notes 6 1/8s, 2014 10,000 9,375 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 2,690,000 3,024,553 Manitowoc Co., Inc. (The) sr. notes 7 1/8s, 2013 845,000 802,750 Moog, Inc. 144A sr. sub. notes 7 1/4s, 2018 245,000 242,550 Owens-Brockway Glass Container, Inc. company guaranty 6 3/4s, 2014 EUR 255,000 368,668 RBS Global, Inc. / Rexnord Corp. company guaranty 9 1/2s, 2014 $1,975,000 1,905,875 Ryerson Tull, Inc. 144A sec. notes 12s, 2015 1,145,000 1,136,413 TD Funding Corp. company guaranty 7 3/4s, 2014 1,580,000 1,560,250 Tekni-Plex, Inc. sec. notes 10 7/8s, 2012 1,185,000 1,202,775 Terex Corp. company guaranty 7 3/8s, 2014 1,875,000 1,846,875 Titan International, Inc. company guaranty 8s, 2012 2,060,000 2,018,800 WCA Waste Corp. company guaranty 9 1/4s, 2014 910,000 912,275 28,624,315 CORPORATE BONDS AND NOTES (78.8%)* continued Principal amount Value Coal (1.4%) Arch Western Finance, LLC sr. notes 6 3/4s, 2013 $2,355,000 $2,307,900 Massey Energy Co. sr. notes 6 5/8s, 2010 1,845,000 1,845,000 Peabody Energy Corp. company guaranty 7 3/8s, 2016 (S) 2,165,000 2,159,588 6,312,488 Communication Services (7.0%) American Tower Corp. sr. notes 7 1/2s, 2012 590,000 595,900 American Tower Corp. 144A sr. notes 7s, 2017 (S) 725,000 717,750 BCM Ireland Finance Ltd. 144A FRN 9.856s, 2016 (Cayman Islands) EUR 440,000 637,520 Centennial Cellular Operating Co., LLC company guaranty 10 1/8s, 2013 $715,000 736,450 Centennial Communications Corp. sr. notes 10s, 2013 195,000 197,925 Centennial Communications Corp. sr. unsec. notes FRN 8.448s, 2013 885,000 854,025 Cincinnati Bell, Inc. company guaranty 7s, 2015 520,000 484,900 Citizens Communications Co. notes 9 1/4s, 2011 1,075,000 1,112,625 Cricket Communications, Inc. company guaranty 9 3/8s, 2014 (S) 1,840,000 1,771,000 Cricket Communications, Inc. company guaranty sr. unsec. notes Ser. *, 9 3/8s, 2014 185,000 178,063 Digicel Group, Ltd. 144A sr. unsec. notes 8 7/8s, 2015 (Jamaica) 810,000 764,438 Digicel, Ltd. 144A sr. unsec. unsub. notes 9 1/4s, 2012 (Jamaica) 1,430,000 1,471,113 Inmarsat Finance PLC company guaranty stepped-coupon zero % (10 3/8s, 11/15/08), 2012 (United Kingdom)  1,754,000 1,771,540 Intelsat Bermuda, Ltd. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 2,665,000 2,701,644 Intelsat Intermediate Holding Co., Ltd. company guaranty stepped-coupon zero % (9 1/4s, 2/1/10), 2015 (Bermuda)  625,000 503,125 iPCS, Inc. company guaranty sr. sec. notes FRN 4.998s, 2013 500,000 450,000 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 1,375,000 1,251,250 Level 3 Financing, Inc. company guaranty 8 3/4s, 2017 790,000 679,400 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 2,175,000 2,093,438 13 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (78.8%)* continued Principal amount Value Communication Services continued Nordic Telephone Co. Holdings ApS 144A sr. sec. bond 8 7/8s, 2016 (Denmark) $260,000 $254,800 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 650,000 599,625 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 1,965,000 1,866,750 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 2,140,000 2,182,800 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 555,000 491,175 Rural Cellular Corp. sr. unsec. notes 9 7/8s, 2010 405,000 412,088 Rural Cellular Corp. sr. unsec. sub. FRN 8.623s, 2012 330,000 332,475 Rural Cellular Corp. sr. unsec. sub. notes FRN 5.682s, 2013 700,000 708,750 Syniverse Technologies, Inc. sr. sub. notes Ser. B, 7 3/4s, 2013 1,165,000 1,095,100 Time Warner Telecom, Inc. company guaranty 9 1/4s, 2014 605,000 618,613 West Corp. company guaranty 11s, 2016 390,000 329,550 West Corp. company guaranty 9 1/2s, 2014 715,000 643,500 Wind Aquisition Fin. SA notes 9 3/4s, 2015 (Netherlands) EUR 555,000 878,440 Windstream Corp. company guaranty 8 5/8s, 2016 $2,035,000 2,029,913 Windstream Corp. company guaranty 8 1/8s, 2013 1,065,000 1,062,338 32,478,023 Consumer (0.7%) Jostens IH Corp. company guaranty 7 5/8s, 2012 2,060,000 2,023,950 Yankee Acquisition Corp. company guaranty Ser. B, 8 1/2s, 2015 (S) 1,665,000 1,298,700 3,322,650 Consumer Goods (1.3%) Church & Dwight Co., Inc. company guaranty 6s, 2012 1,035,000 993,600 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 860,000 806,250 Jarden Corp. company guaranty 7 1/2s, 2017 (S) 1,055,000 917,850 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 1,408,000 1,408,000 CORPORATE BONDS AND NOTES (78.8%)* continued Principal amount Value Consumer Goods continued Spectrum Brands, Inc. company guaranty 7 3/8s, 2015 $1,850,000 $1,165,500 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes stepped-coupon 11 1/2s (12s, 10/2/08), 2013   1,015,000 832,300 6,123,500 Consumer Services (%) United Rentals NA, Inc. company guaranty 6 1/2s, 2012 30,000 27,000 Energy (Oil Field) (2.9%) CHC Helicopter Corp. sr. sub. notes 7 3/8s, 2014 (Canada) 1,855,000 1,924,563 Complete Production Services, Inc. company guaranty 8s, 2016 1,160,000 1,158,550 Dresser-Rand Group, Inc. company guaranty 7 3/8s, 2014 161,000 158,988 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 1,950,000 1,998,750 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 555,000 532,800 Inergy LP/Inergy Finance Corp. sr. unsec. notes 6 7/8s, 2014 2,020,000 1,878,600 Key Energy Services, Inc. 144A sr. notes 8 3/8s, 2014 670,000 683,400 Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 1,065,000 1,025,063 Oslo Seismic Services, Inc. 1st mtge. 8.28s, 2011 592,689 618,532 Pacific Energy Partners/Pacific Energy Finance Corp. sr. notes 7 1/8s, 2014 EUR 755,000 761,357 Pride International, Inc. sr. unsec. notes 7 3/8s, 2014 $810,000 807,975 Stallion Oilfield Services/Stallion Oilfield Finance Corp. 144A sr. unsec. notes 9 3/4s, 2015 2,020,000 1,727,100 13,275,678 Entertainment (1.4%) AMC Entertainment, Inc. company guaranty 11s, 2016 744,000 736,560 Avis Budget Car Rental, LLC company guaranty 7 3/4s, 2016 1,020,000 782,850 Avis Budget Car Rental, LLC company guaranty 7 5/8s, 2014 (S) 685,000 548,000 Cinemark, Inc. sr. disc. notes stepped-coupon zero % (9 3/4s, 3/15/09), 2014  1,045,000 992,750 Hertz Corp. company guaranty 8 7/8s, 2014 (S) 1,325,000 1,212,375 Marquee Holdings, Inc. sr. disc. notes 12s, 2014 1,275,000 1,000,875 14 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (78.8%)* continued Principal amount Value Entertainment continued Universal City Florida Holding Co. sr. notes 8 3/8s, 2010 $245,000 $242,550 Universal City Florida Holding Co. sr. unsec. notes FRN 7.623s, 2010 780,000 752,700 6,268,660 Financial (3.0%) E*Trade Financial Corp. sr. unsec. notes 8s, 2011 820,000 754,400 GMAC, LLC sr. unsec. unsub. notes 7 3/4s, 2010 4,025,000 3,441,902 GMAC, LLC sr. unsec. unsub. notes 7s, 2012 625,000 436,580 GMAC, LLC sr. unsec. unsub. notes 6 7/8s, 2012 (S) 3,685,000 2,523,403 GMAC, LLC sr. unsec. unsub. notes 6 3/4s, 2014 (S) 3,734,000 2,466,102 GMAC, LLC sr. unsec. unsub. notes 6 5/8s, 2012 110,000 74,591 GMAC, LLC sr. unsec. unsub. notes FRN 4.882s, 2014 209,000 137,384 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 335,000 274,700 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 240,000 217,200 Lender Processing Services, Inc. 144A sr. unsec. notes 8 1/8s, 2016 610,000 610,763 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 400,000 402,000 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 920,000 878,600 Liberty Mutual Group 144A company guaranty FRB 10 3/4s, 2058 525,000 512,084 Nuveen Investments, Inc. 144A sr. notes 10 1/2s, 2015 725,000 668,813 Rouse Co LP/TRC Co-Issuer Inc. 144A sr. notes 6 3/4s, 2013 (R) 135,000 121,639 USI Holdings Corp. 144A sr. unsec. notes FRN 6.551s, 2014 215,000 179,525 13,699,686 Food (0.8%) Archibald Candy Corp. company guaranty 10s, 2008 (In default) (F)  176,170 2,588 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 1,165,000 949,475 Chiquita Brands International, Inc. sr. unsec. unsub. notes 8 7/8s, 2015 205,000 179,375 Dean Foods Co. company guaranty 7s, 2016 850,000 737,375 Del Monte Corp. sr. sub. notes 8 5/8s, 2012 1,305,000 1,324,575 Pinnacle Foods Finance LLC sr. sub. notes 10 5/8s, 2017 650,000 520,000 3,713,388 CORPORATE BONDS AND NOTES (78.8%)* continued Principal amount Value Gaming & Lottery (3.0%) Boyd Gaming Corp. sr. sub. notes 7 1/8s, 2016 $1,125,000 $829,688 Boyd Gaming Corp. sr. sub. notes 6 3/4s, 2014 1,265,000 974,050 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 1,445,000 1,275,213 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 1,665,000 1,644,188 MGM Mirage, Inc. company guaranty 6s, 2009 1,735,000 1,706,806 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 1,275,000 975,375 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 1,225,000 1,203,563 Station Casinos, Inc. sr. notes 6s, 2012 1,615,000 1,283,925 Tropicana Entertainment, LLC sr. sub. notes 9 5/8s, 2014 (In default)  960,000 456,000 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 2,785,000 1,733,663 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 1st mtge. 6 5/8s, 2014 (S) 1,789,000 1,636,935 13,719,406 Health Care (7.6%) Accellent, Inc. company guaranty 10 1/2s, 2013 1,355,000 1,239,825 Community Health Systems, Inc. company guaranty 8 7/8s, 2015 2,320,000 2,334,500 DaVita, Inc. company guaranty 6 5/8s, 2013 1,350,000 1,296,000 Elan Finance PLC/Elan Finance Corp. company guaranty 7 3/4s, 2011 (Ireland) 1,700,000 1,672,375 HCA, Inc. company guaranty sr. sec. notes 9 5/8s, 2016  1,995,000 2,054,850 HCA, Inc. sr. sec. notes 9 1/4s, 2016 2,335,000 2,405,050 HCA, Inc. sr. sec. notes 9 1/8s, 2014 1,575,000 1,610,438 HCA, Inc. sr. unsec. notes 7 7/8s, 2011 225,000 221,625 HCA, Inc. sr. unsec. notes 6 3/8s, 2015 520,000 431,600 HCA, Inc. sr. unsec. notes 5 3/4s, 2014 555,000 462,038 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 1,560,000 1,365,000 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 100,000 101,000 Omnicare, Inc. company guaranty 6 3/4s, 2013 90,000 84,600 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 255,000 233,325 Psychiatric Solutions, Inc. company guaranty 7 3/4s, 2015 1,275,000 1,262,250 Select Medical Corp. company guaranty 7 5/8s, 2015 1,445,000 1,267,988 Service Corporation International debs. 7 7/8s, 2013 688,000 682,840 15 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (78.8%)* continued Principal amount Value Health Care continued Service Corporation International sr. notes 7s, 2017 $1,050,000 $1,002,750 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 1,160,000 1,099,100 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 1,785,000 1,695,750 Sun Healthcare Group, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2015 980,000 980,000 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 1,115,000 869,700 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015  465,000 406,875 Tenet Healthcare Corp. notes 7 3/8s, 2013 1,570,000 1,475,800 Tenet Healthcare Corp. sr. notes 9 1/4s, 2015 600,000 588,000 Tenet Healthcare Corp. sr. unsec. notes 6 1/2s, 2012 340,000 320,450 Tenet Healthcare Corp. sr. unsec. unsub. notes 6 3/8s, 2011 1,445,000 1,383,588 US Oncology, Inc. company guaranty 9s, 2012 1,345,000 1,334,913 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 1,850,000 1,831,500 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 1,750,000 1,833,125 Ventas Realty LP/Capital Corp. company guaranty 6 3/4s, 2010 (R) 520,000 517,400 Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 (R) 395,000 379,200 Ventas Realty LP/Capital Corp. sr. notes 6 1/2s, 2016 (R) 530,000 506,150 34,949,605 Homebuilding (1.2%) D.R. Horton, Inc. company guaranty 8s, 2009 100,000 99,750 D.R. Horton, Inc. company guaranty sr. unsub. notes 5s, 2009 765,000 750,656 K. Hovnanian Enterprises, Inc. company guaranty sr. sec. notes 11 1/2s, 2013 505,000 523,938 Meritage Homes Corp. company guaranty 6 1/4s, 2015 1,285,000 1,031,213 Meritage Homes Corp. sr. notes 7s, 2014 205,000 166,050 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 (R) 3,245,000 2,255,275 Toll Brothers, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2011 645,000 625,650 5,452,532 CORPORATE BONDS AND NOTES (78.8%)* continued Principal amount Value Household Furniture and Appliances (0.1%) Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 $535,000 $438,700 Lodging/Tourism (0.7%) FelCor Lodging LP company guaranty 8 1/2s, 2011 (R) 505,000 493,638 Host Marriott LP company guaranty Ser. Q, 6 3/4s, 2016 (R) 30,000 26,625 Host Marriott LP sr. notes Ser. M, 7s, 2012 (R) 2,240,000 2,116,800 Seminole Hard Rock Entertainment, Inc. 144A sr. sec. notes FRN 5.276s, 2014 830,000 702,388 3,339,451 Media (1.9%) Affinion Group, Inc. company guaranty 11 1/2s, 2015 695,000 693,263 Affinion Group, Inc. company guaranty 10 1/8s, 2013 1,360,000 1,363,400 Affinity Group, Inc. sr. sub. notes 9s, 2012 1,295,000 1,139,600 Idearc, Inc. company guaranty 8s, 2016 2,925,000 1,839,094 Liberty Media, LLC sr. notes 5.7s, 2013 495,000 443,607 Liberty Media, LLC sr. unsec. notes 7 7/8s, 2009 615,000 620,985 Nielsen Finance LLC/Nielsen Finance Co. company guaranty 10s, 2014 10,000 10,075 Nielsen Finance LLC/Nielsen Finance Co. company guaranty stepped-coupon zero % (12 1/2s, 8/1/11), 2016  1,895,000 1,302,813 Nielsen Finance LLC/Nielsen Finance Co. 144A company guaranty sr. unsec. notes 10s, 2014 1,270,000 1,309,688 R.H. Donnelley Corp. sr. unsec. notes 6 7/8s, 2013 6,000 3,570 R.H. Donnelley Corp. sr. unsec. unsub. notes 8 7/8s, 2017 19,000 11,305 8,737,400 Oil & Gas (7.5%) Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 1,465,000 1,270,888 Chesapeake Energy Corp. company guaranty 7 3/4s, 2015 514,000 533,275 Chesapeake Energy Corp. sr. notes 7 1/2s, 2014 500,000 496,250 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 945,000 945,000 Chesapeake Energy Corp. sr. notes 7s, 2014 625,000 612,500 Compton Petroleum Corp. company guaranty 7 5/8s, 2013 (Canada) 2,120,000 2,082,900 16 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (78.8%)* continued Principal amount Value Oil & Gas continued Comstock Resources, Inc. sr. notes 6 7/8s, 2012 $1,000,000 $982,500 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 1,250,000 1,318,750 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 1,120,000 1,114,400 El Paso Natural Gas Co. debs. 8 5/8s, 2022 360,000 399,478 Encore Acquisition Co. sr. sub. notes 6 1/4s, 2014 495,000 472,725 Encore Acquisition Co. sr. sub. notes 6s, 2015 1,643,000 1,544,420 EXCO Resources, Inc. company guaranty 7 1/4s, 2011 1,450,000 1,424,625 Forest Oil Corp. sr. notes 8s, 2011 1,215,000 1,251,450 Harvest Operations Corp. sr. notes 7 7/8s, 2011 (Canada) 1,350,000 1,282,500 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 9s, 2016 535,000 544,363 Newfield Exploration Co. sr. sub. notes 7 1/8s, 2018 (S) 625,000 593,750 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2014 2,220,000 2,086,800 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 2,535,000 2,598,375 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 555,000 586,913 Petroplus Finance, Ltd. company guaranty 6 3/4s, 2014 (Bermuda) 1,270,000 1,149,350 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 245,000 246,838 Plains Exploration & Production Co. company guaranty 7s, 2017 (S) 1,425,000 1,368,000 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 940,000 875,375 Range Resources Corp. company guaranty sr. sub. notes 7 1/4s, 2018 375,000 371,250 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 950,000 855,000 SandRidge Energy, Inc. sr. notes 8s, 2018 (S) 165,000 165,825 SandRidge Energy, Inc. 144A company guaranty sr. unsec. FRN 6.323s, 2014 495,000 485,767 SandRidge Energy, Inc. 144A company guaranty sr. unsec. notes 8 5/8s, 2015  1,385,000 1,419,625 Targa Resources, Inc. company guaranty sr. unsec. notes 8 1/2s, 2013 2,010,000 1,969,800 Whiting Petroleum Corp. company guaranty 7s, 2014 2,140,000 2,099,875 Williams Cos., Inc. (The) notes 7 3/4s, 2031 695,000 722,800 CORPORATE BONDS AND NOTES (78.8%)* continued Principal amount Value Oil & Gas continued Williams Cos., Inc. (The) sr. unsec. notes 7 5/8s, 2019 $550,000 $577,500 Williams Cos., Inc. (The) 144A notes 6 3/8s, 2010 435,000 439,350 34,888,217 Publishing (1.6%) American Media, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2011 260,000 208,000 American Media, Inc. company guaranty sr. unsec. sub. notes Ser. B, 10 1/4s, 2009 1,815,000 1,461,075 American Media, Inc. company guaranty 144A sr. unsec. sub. notes 8 7/8s, 2011 9,454 7,705 American Media, Inc. 144A company guaranty sr. unsec. sub. notes 10 1/4s, 2009 65,993 53,124 CanWest Media, Inc. company guaranty 8s, 2012 (Canada) 895,304 796,821 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 720,000 712,800 Dex Media, Inc. disc. notes stepped-coupon zero % (9s, 11/15/08), 2013  685,000 489,775 Quebecor Media, Inc. sr. unsec. notes Ser. *, 7 3/4s, 2016 (Canada) 270,000 251,100 R.H. Donnelley, Inc. 144A company guaranty sr. unsec. notes 11 3/4s, 2015 1,689,000 1,536,990 Readers Digest Association, Inc. (The) 144A sr. sub. notes 9s, 2017 1,295,000 945,350 Vertis, Inc. company guaranty Ser. B, 10 7/8s, 2009 (In default)  1,940,000 853,600 Vertis, Inc. 144A unsec. sub. notes 13 1/2s, 2009 (In default)  600,000 21,000 7,337,340 Restaurants (0.1%) Buffets, Inc. company guaranty 12 1/2s, 2014 (In default)  485,000 7,275 OSI Restaurant Partners, Inc. 144A sr. notes 10s, 2015 535,000 346,413 353,688 Retail (1.9%) Asbury Automotive Group, Inc. sr. sub. notes 8s, 2014 910,000 787,150 Autonation, Inc. company guaranty 7s, 2014 260,000 231,400 Autonation, Inc. company guaranty sr. unsec. notes FRN 4.713s, 2013 405,000 342,225 Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 810,000 531,563 Harry & David Holdings, Inc. company guaranty 9s, 2013 860,000 756,800 17 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (78.8%)* continued Principal amount Value Retail continued Harry & David Holdings, Inc. company guaranty sr. unsec. notes FRN 7.682s, 2012 $285,000 $239,400 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 1,540,000 1,224,300 Neiman-Marcus Group, Inc. company guaranty 9s, 2015 1,650,000 1,629,375 Rite Aid Corp. company guaranty 9 3/8s, 2015 990,000 663,300 Rite Aid Corp. company guaranty 7 1/2s, 2015 785,000 839,950 Rite Aid Corp. sec. notes 8 1/8s, 2010 (S) 195,000 196,950 Rite Aid Corp. sec. notes 7 1/2s, 2017 345,000 278,588 United Auto Group, Inc. company guaranty 7 3/4s, 2016 1,245,000 1,089,375 8,810,376 Technology (5.4%) Activant Solutions, Inc. company guaranty 9 1/2s, 2016 730,000 576,700 Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 790,000 681,375 Amkor Technologies, Inc. sr. notes 7 3/4s, 2013 677,000 627,918 Avago Technologies Finance company guaranty 11 7/8s, 2015 (Singapore) 270,000 293,625 Avago Technologies Finance company guaranty 10 1/8s, 2013 (Singapore) 275,000 291,500 Avago Technologies Finance company guaranty FRN 8.182s, 2013 (Singapore) 6,000 5,963 Celestica, Inc. sr. sub. notes 7 7/8s, 2011 (Canada) 325,000 325,000 Celestica, Inc. sr. sub. notes 7 5/8s, 2013 (Canada) 425,000 408,000 Ceridian Corp. 144A sr. unsec. notes 11 1/4s, 2015 1,030,000 934,725 Compucom Systems, Inc. sr. sub. notes 12 1/2s, 2015 430,000 393,450 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 2,050,000 1,665,625 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 9 1/8s, 2014  1,130,000 878,575 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 (S) 1,440,000 1,098,000 Iron Mountain, Inc. company guaranty 6 5/8s, 2016 (S) 1,895,000 1,771,825 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 240,000 236,100 Lucent Technologies, Inc. notes 5 1/2s, 2008 400,000 399,000 CORPORATE BONDS AND NOTES (78.8%)* continued Principal amount Value Technology continued Lucent Technologies, Inc. unsec. debs. 6.45s, 2029 $840,000 $642,600 New ASAT Finance, Ltd. company guaranty 9 1/4s, 2011 (Cayman Islands) 690,000 441,600 Nortel Networks, Ltd. company guaranty sr. unsec. notes 10 3/4s, 2016 (Canada) 400,000 396,000 Nortel Networks Ltd. 144A company guaranty sr. unsec. notes 10 3/4s, 2016 (Canada) 490,000 485,100 Nortel Networks, Ltd. company guaranty sr. unsec. notes FRN 6.963s, 2011 (Canada) 1,230,000 1,162,350 NXP BV/NXP Funding, LLC company guaranty sr. sec. notes FRN 5.463s, 2013 (Netherlands) 1,200,000 1,056,000 NXP BV/NXP Funding, LLC sec. notes 7 7/8s, 2014 (Netherlands) 1,340,000 1,232,800 Open Solutions, Inc. 144A sr. sub. notes 9 3/4s, 2015 845,000 688,675 Sanmina Corp. company guaranty sr. unsec. sub. notes 6 3/4s, 2013 210,000 188,475 Sanmina Corp. sr. unsec. sub. notes 8 1/8s, 2016 325,000 292,500 Seagate Technology Hdd Holdings company guaranty 6.8s, 2016 (Cayman Islands) 670,000 619,342 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 1,218,000 1,224,090 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 3,326,000 3,359,260 Travelport LLC company guaranty 11 7/8s, 2016 365,000 299,300 Travelport LLC company guaranty 9 7/8s, 2014 985,000 874,188 Unisys Corp. sr. unsec. unsub. notes 12 1/2s, 2016 670,000 670,000 Xerox Capital Trust I company guaranty 8s, 2027 895,000 873,575 25,093,236 Textiles (1.3%) Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 6.508s, 2014 1,935,000 1,799,550 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 1,025,000 996,813 Levi Strauss & Co. sr. unsec. unsub. notes 9 3/4s, 2015 2,405,000 2,417,025 Oxford Industries, Inc. sr. notes 8 7/8s, 2011 860,000 829,900 6,043,288 18 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (78.8%)* continued Principal amount Value Utilities & Power (5.2%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 $485,000 $475,300 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 760,000 789,450 AES Corp. (The) 144A sr. notes 8s, 2020 380,000 366,700 Allegheny Energy Supply 144A sr. unsec. bond 8 1/4s, 2012 860,000 896,550 CMS Energy Corp. sr. notes 8 1/2s, 2011 430,000 448,888 CMS Energy Corp. sr. notes 7 3/4s, 2010 345,000 360,051 Colorado Interstate Gas Co. debs. 6.85s, 2037 1,055,000 1,000,126 Dynegy-Roseton Danskamme company guaranty Ser. B, 7.67s, 2016 1,130,000 1,110,225 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 525,000 522,375 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 615,000 610,388 Edison Mission Energy sr. unsec. notes 7.2s, 2019 (S) 1,020,000 951,150 Edison Mission Energy sr. unsec. notes 7s, 2017 710,000 663,850 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 1,240,000 1,131,500 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 170,000 167,450 Mirant Americas Generation, Inc. sr. unsec. notes 8.3s, 2011 1,060,000 1,097,100 Mirant North America, LLC company guaranty 7 3/8s, 2013 1,665,000 1,650,431 NRG Energy, Inc. company guaranty 7 3/8s, 2017 685,000 647,325 NRG Energy, Inc. sr. notes 7 3/8s, 2016 3,455,000 3,252,019 Orion Power Holdings, Inc. sr. unsec. notes 12s, 2010 1,240,000 1,339,200 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 1,330,000 1,373,225 Sierra Pacific Power Co. general ref. mtge. 6 1/4s, 2012 275,000 281,591 Sierra Pacific Resources sr. unsec. notes 8 5/8s, 2014 1,470,000 1,541,023 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 7.2s, 2011 335,000 348,182 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 7s, 2012 525,000 547,460 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 85,000 85,552 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7 1/2s, 2017 500,000 526,817 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 140,000 136,536 CORPORATE BONDS AND NOTES (78.8%)* continued Principal amount Value Utilities & Power continued Transcontinental Gas Pipeline Corp. sr. unsec. debs. 7 1/4s, 2026 $1,250,000 $1,278,125 Utilicorp United, Inc. sr. unsec. notes 9.95s, 2011 38,000 39,053 Williams Partners LP/ Williams Partners Finance Corp. sr. unsec. notes 7 1/4s, 2017 520,000 520,000 24,157,642 Total corporate bonds and notes (cost $396,373,467) $364,563,000 SENIOR LOANS (10.6%)* (c) Principal amount Value Automotive (0.3%) Allison Transmission bank term loan FRN Ser. B, 5.333s, 2014 $898,213 $799,596 Dana Corp. bank term loan FRN 6 3/4s, 2015 676,600 616,834 1,416,430 Basic Materials (1.1%) Domtar Corp. bank term loan FRN 3.779s, 2014 (Canada) 1,192,972 1,149,355 Georgia-Pacific, LLC bank term loan FRN Ser. B, 4.449s, 2013 1,585,746 1,495,062 Graphic Packaging Corp. bank term loan FRN Ser. C, 5.587s, 2014 288,550 278,030 Huntsman International, LLC bank term loan FRN Ser. B, 4.233s, 2012 1,257,317 1,163,533 Ineos Holdings, Ltd. bank term loan FRN Ser. B2, 4.885s, 2014 (United Kingdom) 158,384 142,545 Ineos Holdings, Ltd. bank term loan FRN Ser. C2, 5.385s, 2015 (United Kingdom) 158,384 142,545 NewPage Holding Corp. bank term loan FRN 6.563s, 2014 353,225 350,311 Rockwood Specialties Group, Inc. bank term loan FRN Ser. E, 4.399s, 2012 327,051 314,437 5,035,818 Broadcasting (0.2%) Univision Communications, Inc. bank term loan FRN Ser. B, 5.124s, 2014 1,250,000 1,024,678 Young Broadcasting, Inc. bank term loan FRN Ser. B, 5.189s, 2012 78,824 70,942 1,095,620 Cable Television (0.1%) Cablevision Systems Corp. bank term loan FRN 4.225s, 2013 658,266 624,327 19 Putnam VT High Yield Fund SENIOR LOANS (10.6%)* (c) continued Principal amount Value Capital Goods (0.6%) Allied Waste Industries, Inc. bank term loan FRN 6.82s, 2012 $84,483 $83,380 Allied Waste Industries, Inc. bank term loan FRN 4.268s, 2012 140,517 138,682 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 2.1s, 2014 25,542 23,929 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 4.801s, 2014 490,566 459,599 Sensata Technologies BV bank term loan FRN 4.663s, 2013 (Netherlands) 421,068 389,138 Sequa Corp. bank term loan FRN 6.025s, 2014 526,167 500,187 Transdigm, Inc. bank term loan FRN 4.801s, 2013 165,000 159,895 Wesco Aircraft Hardware Corp. bank term loan FRN 8.56s, 2014 850,000 829,813 Wesco Aircraft Hardware Corp. bank term loan FRN 5.06s, 2013 408,125 395,116 2,979,739 Communication Services (0.4%) Alltel Communications, Inc. bank term loan FRN Ser. B2, 5.564s, 2015 877,789 871,425 Alltel Communications, Inc. bank term loan FRN Ser. B3, 5.232s, 2015 915,000 908,366 Cricket Communications, Inc. bank term loan FRN Ser. B, 6 1/2s, 2013 27,609 27,164 1,806,955 Consumer Cyclicals (2.5%) CCM Merger, Inc. bank term loan FRN Ser. B, 4.764s, 2012 472,431 444,085 Claires Stores, Inc. bank term loan FRN 5.445s, 2014 579,175 418,816 Dex Media West, LLC/Dex Media Finance Co. bank term loan FRN Ser. B, 6.814s, 2014 370,000 360,904 GateHouse Media, Inc. bank term loan FRN Ser. B, 4.65s, 2014 619,022 434,347 GateHouse Media, Inc. bank term loan FRN Ser. DD, 4.714s, 2014 230,978 162,070 Golden Nugget, Inc. bank term loan FRN Ser. B, 4.49s, 2014 181,364 165,041 Golden Nugget, Inc. bank term loan FRN Ser. DD, 1 3/4s, 2014 (U) 103,636 94,309 Goodman Global Holdings, Inc. bank term loan FRN Ser. B, 7.502s, 2011 810,000 798,356 Goodyear Tire & Rubber Co. (The) bank term loan FRN 4.54s, 2010 2,320,000 2,098,150 Isle of Capri Casinos, Inc. bank term loan FRN 4.551s, 2014 357,176 316,399 Isle of Capri Casinos, Inc. bank term loan FRN Ser. A, 4.551s, 2014 107,694 95,399 SENIOR LOANS (10.6%)* (c) continued Principal amount Value Consumer Cyclicals continued Isle of Capri Casinos, Inc. bank term loan FRN Ser. B, 4.551s, 2014 $142,871 $126,560 Landsource Communities/NWHL Investment bank term loan FRN 6 3/4s, 2013 1,058,891 776,961 Lear Corp bank term loan FRN 5.133s, 2013 270,000 246,150 Navistar Financial Corp. bank term loan FRN 5.754s, 2012 586,667 553,667 Navistar International Corp. bank term loan FRN 6.234s, 2012 1,613,333 1,522,583 Standard-Pacific Corp. bank term loan FRN Ser. B, 4.469s, 2013 590,000 489,209 Tribune Co. bank term loan FRN Ser. B, 5.482s, 2014 2,252,975 1,692,547 United Components, Inc. bank term loan FRN Ser. D, 4.698s, 2012 164,667 157,257 Visteon Corp. bank term loan FRN Ser. B, 7.2s, 2013 1,035,000 829,618 11,782,428 Consumer Staples (1.1%) Charter Communications Operating, LLC bank term loan FRN 8 1/2s, 2014 204,488 203,209 Charter Communications, Inc. bank term loan FRN 4.9s, 2014 161,212 141,244 Citadel Communications bank term loan FRN Ser. B, 4.284s, 2014 570,000 493,050 Dole Food Co. bank term loan FRN Ser. B, 7.19s, 2013 85,651 79,455 Dole Food Co. bank term loan FRN Ser. C, 7.202s, 2013 285,505 264,850 Dole Food Co. bank term loan FRN Ser. C, 1.88s, 2013 38,844 36,034 Mediacom Communications Corp. bank term loan FRN Ser. C, 4.227s, 2015 1,031,110 942,821 Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 5.37s, 2014 83,741 77,858 Rental Service Corp. bank term loan FRN 6.23s, 2013 1,545,000 1,298,756 Rite-Aid Corp. bank term loan FRN Ser. B, 4.227s, 2014 84,788 76,097 Six Flags Theme Parks bank term loan FRN 4.873s, 2015 1,460,613 1,284,873 4,898,247 Energy (%) Enterprise GP Holdings, LP bank term loan FRN 4.853s, 2014 205,000 201,797 20 Putnam VT High Yield Fund SENIOR LOANS (10.6%)* (c) continued Principal amount Value Financial (0.2%) General Growth Properties, Inc. bank term loan FRN Ser. A, 3.6s, 2010 (R) $90,000 $80,419 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.483s, 2014 334,163 311,272 Residential Capital, LLC bank term loan FRN 4.06s, 2008 325,000 320,938 712,629 Health Care (1.9%) Bausch & Lomb, Inc. bank term loan FRN Ser. B, 6.051s, 2015 875,561 856,317 Bausch & Lomb, Inc. bank term loan FRN Ser. DD, 6.051s, 2015 (U) 219,439 214,616 Biomet, Inc. bank term loan FRN Ser. B, 5.801s, 2015 513,706 502,576 Community Health Systems, Inc. bank term loan FRN Ser. B, 4.859s, 2014 1,012,304 952,929 Community Health Systems, Inc. bank term loan FRN Ser. DD, 1/2s, 2014 (U) 52,959 49,853 Fenwal Controls of Japan, LTD. bank term loan FRN 4.899s, 2014 (Japan) 1,367,689 1,227,501 Fenwal Controls of Japan, LTD. bank term loan FRN Ser. DD, 0 1/2s, 2014 (Japan) (U) 249,105 223,572 Health Management Associates, Inc. bank term loan FRN 4.551s, 2014 1,418,477 1,316,347 Healthsouth Corp. bank term loan FRN Ser. B, 5.29s, 2013 1,016,886 959,141 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 8.163s, 2014 1,573,123 1,376,483 Mylan, Inc. bank term loan FRN Ser. B, 5 3/4s, 2014 517,400 511,660 United Surgical Partners International, Inc. bank term loan FRN 5.49s, 2014 449,426 415,719 United Surgical Partners International, Inc. bank term loan FRN Ser. DD, 4.918s, 2014 105,574 97,656 8,704,370 Homebuilding (0.2%) Realogy Corp. bank term loan FRN 5.32s, 2013 (R) 176,400 149,436 Realogy Corp. bank term loan FRN Ser. B, 5.475s, 2013 (R) 655,200 555,048 704,484 Media (0.1%) Idearc, Inc. bank term loan FRN Ser. B, 4.787s, 2014 784,045 625,058 SENIOR LOANS (10.6%)* (c) continued Principal amount Value Oil & Gas (0.1%) Targa Resources, Inc. bank term loan FRN 4.654s, 2012 $201,782 $195,897 Targa Resources, Inc. bank term loan FRN 2.571s, 2012 113,218 109,916 305,813 Retail (0.1%) Michaels Stores, Inc. bank term loan FRN Ser. B, 4.872s, 2013 584,070 484,413 Technology (0.6%) Compucom Systems, Inc. bank term loan FRN 5.99s, 2014 729,488 674,776 First Data Corp. bank term loan FRN Ser. B1, 5.261s, 2014 694,750 636,825 First Data Corp. bank term loan FRN Ser. B3, 5.552s, 2014 694,750 637,723 Flextronics International, Ltd. bank term loan FRN Ser. B, 4.963s, 2014 (Singapore) 163,940 149,254 Flextronics International, Ltd. bank term loan FRN Ser. B, 4.947s, 2014 (Singapore) 570,510 519,402 2,617,980 Transportation (%) UAL Corp. bank term loan FRN Ser. B, 4.779s, 2014 51,472 38,175 Utilities & Power (1.0%) Energy Future Holdings Corp. bank term loan FRN Ser. B2, 6.235s, 2014 2,816,000 2,604,017 Energy Future Holdings Corp. bank term loan FRN Ser. B3, 6.262s, 2014 2,407,900 2,225,051 4,829,068 Total senior loans (cost $52,249,100) $48,863,351 CONVERTIBLE BONDS AND NOTES (2.2%)* Principal amount Value Acquicor Technology, Inc. 144A cv. notes 8s, 2011 $607,000 $424,900 Alliant Techsystems, Inc. cv. sr. sub. notes 2 3/4s, 2024 745,000 988,988 Chiquita Brands International cv. sr. unsec. notes 4 1/4s, 2016 490,000 453,863 Countrywide Financial Corp. cv. unsec. sr. FRN company guaranty 0.758s, 2037 570,000 549,338 General Growth Properties, Inc. 144A cv. sr. notes 3.98s, 2027 895,000 701,456 Intel Corp. cv. sub. bonds 2.95s, 2035 1,085,000 1,056,519 L-3 Communications Corp. 144A cv. bonds 3s, 2035 1,155,000 1,277,719 Level 3 Communications, Inc. cv. sr. notes 3 1/2s, 2012 725,000 588,156 21 Putnam VT High Yield Fund CONVERTIBLE BONDS AND NOTES (2.2%)* continued Principal amount Value NII Holdings, Inc. 144A cv. sr. unsec. notes 3 1/8s, 2012 $971,000 $818,068 Pantry, Inc. (The) cv. sr. sub. notes 3s, 2012 1,380,000 952,200 Sinclair Broadcast Group, Inc. cv. sr. sub. notes stepped-coupon 4 7/8s (2s, 1/15/11) 2018  730,000 656,088 Transocean, Inc. cv. sr. unsec. notes Ser. C, 1 1/2s, 2037 690,000 784,875 Trinity Industries, Inc. cv. sub. notes 3 7/8s, 2036 990,000 945,450 Total convertible bonds and notes (cost $10,162,886) $10,197,620 COMMON STOCKS (1.5%)* Shares Value AboveNet, Inc.  476 $29,036 Adelphia Recovery Trust (Ser. ACC-1)  1,358,502 95,095 Bohai Bay Litigation, LLC (Units) (F) 2,670 37,776 Chesapeake Energy Corp. 14,460 953,782 Cinemark Holdings, Inc. 46,200 603,372 Dana Holding Corp.  51,907 277,702 Decrane Aircraft Holdings, Inc. (F)  11,167 11 El Paso Corp. 34,660 753,508 Elizabeth Arden, Inc.  18,415 279,540 Jarden Corp.  (S) 24,085 439,310 NRG Energy, Inc.  18,875 809,738 Pinnacle Entertainment , Inc.  (S) 30,275 317,585 Qwest Communications International, Inc. (S) 90,475 355,567 Service Corporation International 69,075 681,080 Titan Europe PLC (United Kingdom) 66,475 194,616 Titan International, Inc. 6,175 219,954 VFB LLC (acquired 1/21/00, cost $1,601,579) (F)   2,812,235 58,174 Williams Cos., Inc. (The) 19,143 771,654 XCL Warranty Escrow (F) 2,670 190,533 Total common stocks (cost $9,641,340) $7,068,033 CONVERTIBLE PREFERRED STOCKS (1.3%)* Shares Value Crown Castle International Corp. $3.125 cum. cv. pfd. 17,095 $980,826 Digital Realty Trust, Inc. $1.094 cv. pfd. 26,035 598,805 Emmis Communications Corp. Ser. A, $3.125 cum. cv. pfd. 31,889 781,281 Freeport-McMoRan Copper & Gold, Inc. $6.75 cv. pfd. 6,837 1,146,052 Interpublic Group of Companies, Inc. 144A Ser. B, 5.25% cum. cv. pfd 1,723 1,406,399 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. 1,120 900,962 Total convertible preferred stocks (cost $5,986,857) $5,814,325 FOREIGN GOVERNMENT BONDS AND NOTES (0.2%)* Principal amount Value Argentina (Republic of ) bonds FRB zero %, 2013 $1,470,000 $699,720 Argentina (Republic of ) sr. unsec. unsub. bonds FRB 3.092s, 2012 62,500 52,608 Total foreign government bonds and notes (cost $808,683) $752,328 COLLATERALIZED MORTGAGE OBLIGATIONS (%)* (cost $139,446) Principal amount Value Mach One Commercial Mortgage Trust 144A Ser. 04-1A, Class J, 5.45s, 2040 (Canada) $155,000 $57,350 PREFERRED STOCKS (%)* (cost $93,244) Shares Value Decrane Aircraft Holdings, Inc. $16.00 pfd.  8,000 $56,000 WARRANTS (%)*  Expiration Strike date price Warrants Value AboveNet, Inc. 9/08/10 $24.00 236 $8,024 AboveNet, Inc. 9/08/08 20.00 200 8,004 Decrane Aircraft Holdings Co. Class B 6/30/00 116.00 1  New ASAT Finance, Ltd. (Cayman Islands) (F) 2/01/11 .01 179,400 1,017 Dayton Superior Corp. 144A (F) 6/15/09 .01 1,950 6,535 Smurfit Kappa Group PLC 144A (Ireland) 10/01/13 EUR .001 432 18,551 Total warrants (cost $63,874) $42,131 SHORT-TERM INVESTMENTS (6.6%)* Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 2.00% to 3.75% and due dates ranging from July 1, 2008 to August 19, 2008 (d) $16,225,008 $16,206,594 Putnam Prime Money Market Fund (e) 14,097,023 14,097,023 Total short-term investments (cost $30,303,617) $30,303,617 Total investments (cost $505,822,514) $467,717,755 Key to holdings currency abbreviations EUR Euro * Percentages indicated are based on net assets of $462,620,733.  Non-income-producing security.   The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate.  Restricted, excluding 144A securities, as to public resale.The total market value of restricted securities held at June 30, 2008 was $58,174 or less than 0.1% of net assets.  Income may be received in cash or additional securities at the discretion of the issuer. 22 Putnam VT High Yield Fund (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly.These loans pay interest at rates which adjust periodically.The interest rates shown for senior loans are the current interest rates at June 30, 2008. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). (d) See Note 1 to the financial statements. (e) See Note 5 to the financial statements regarding investments in Putnam Prime Money Market Fund. (F) Is valued at fair value following procedures approved by theTrustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on the securities valuation inputs. On June 30, 2008, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). (R) Real Estate InvestmentTrust. (S) Securities on loan, in part or in entirety, at June 30, 2008. (U)These securities, in part or in entirety, represent unfunded loan commitments (Note 7). At June 30, 2008, liquid assets totaling $12,389,763 have been designated as collateral for open swap contracts and forward contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at June 30, 2008. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS TO SELL at 6/30/08 (aggregate face value $4,535,821) (Unaudited) Aggregate Delivery Unrealized Value face value date depreciation Euro $4,593,965 $4,535,821 9/17/08 $(58,144) INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) Payments Payments Unrealized Swap counterparty / Termination made by received by appreciation/ Notional amount date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. $26,900,000 6/09/13 3 month USD-LIBOR- BBA 4.21875% $(12,044) Lehman Brothers Special Financing, Inc. 100,640,000 9/14/09 3 month USD-LIBOR- BBA 4.715% 3,065,218 Total $3,053,174 CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Bank of America, N.A. Abitibibowater Inc., 6 1/2%, 6/15/13 $ $320,000 12/20/08 550 bp $(9,613) Nalco, Co. 7.75%,11/15/11  300,000 9/20/12 350 bp (5,490) Visteon Corp., 7%, 3/10/14 (131,484) 495,000 9/20/13 (500 bp) 37,218 Bear Stearns Credit Products, Inc. Claires Stores, 9 5/8%, 6/1/15  190,000 6/20/12 230 bp (29,543) Citibank, N.A. Abitibibowater Inc., 6 1/2%, 6/15/13  320,000 12/20/08 725 bp (6,862) Abitibibowater Inc., 6 1/2%, 6/15/13  320,000 12/20/08 800 bp (5,685) Abitibibowater Inc., 6 1/2%, 6/15/13  320,000 12/20/08 825 bp (5,293) Amkor Technologies, Inc., 7 3/4%, 5/15/13  660,000 6/20/13 450 bp (37,214) Freescale Semiconductor, 8 7/8%, 12/15/14  835,000 9/20/12 495 bp (94,286) Lear Corp., term loan  270,000 6/20/13 (225 bp) 18,876 Sanmina-Sci Corp., 8 1/8%, 3/1/16  230,000 6/20/13 585 bp (8,444) 23 Putnam VT High Yield Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Citibank, N.A. continued Sanmina-Sci Corp., 8 1/8%, 3/1/16 $ $190,000 3/20/09 275 bp $(1,161) Wind Acquisition 9 3/4%, 12/1/15  108,000 3/20/13 (495 bp) (2,494) Credit Suisse International Advanced Micro Devices, 7 3/4%, 11/1/12  380,000 6/20/09 165 bp (14,777) Dynegy Holdings Inc., 6 7/8%, 4/1/11  535,000 6/20/17 297 bp (58,632) Echostar DBS Corp., 6 5/8%, 10/1/14  1,080,000 6/20/13 (225 bp) 34,630 Harrahs Operating Co. Inc., 5 5/8%, 6/1/15  580,000 3/20/09 600 bp (5,601) Deutsche Bank AG Nalco, Co. 7.75%, 11/15/11  285,000 12/20/12 363 bp (5,318) Goldman Sachs International Any one of the underlying securities in the basket of BB CMBS securities  833,000 (a) 2.461% (122,115) General Motors Corp., 7 1/8%, 7/15/13  255,000 9/20/08 620 bp (2,511) General Motors Corp., 7 1/8%, 7/15/13  1,210,000 9/20/08 620 bp (11,913) Wind Acquisition 9 3/4%, 12/1/15  250,000 12/20/10 (340 bp) (2,256) JPMorgan Chase Bank, N.A. Sanmina-Sci Corp., 8 1/8%, 3/1/16  185,000 6/20/13 595 bp (5,203) Smurfit-Stone Container Enterprises, 7 1/2%, 6/1/13  135,000 3/20/13 685 bp (7,273) Lehman Brothers Special Financing, Inc. Community Health Systems, 8 7/8%, 7/15/15  728,000 12/20/12 360 bp (25,880) Harrahs Operating Co. Inc., 5 5/8%, 6/1/15  405,000 3/20/09 610 bp (3,619) Jefferson Smurfit Corp., 7 1/2%, 6/1/13  225,000 (F) 3/20/13 645 bp (15,106) MediaCom LLC/ Cap Corp., 9 1/2%, 1/15/13  430,000 6/20/13 740 bp (9,726) Sungard Data Systems, Inc., 9 1/8%, 8/15/13  688,000 9/20/12 395 bp (9,882) Wind Acquisition 9 3/4%, 12/1/15  125,000 (F) 12/20/10 (357 bp) (2,448) Merrill Lynch Capital Services, Inc. General Motors Corp., 7 1/8%, 7/15/13  850,000 9/20/08 500 bp (11,026) Merrill Lynch International Dynegy Holdings Inc., 6 7/8%, 4/1/11  535,000 6/20/17 295 bp (59,234) THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 24 Putnam VT High Yield Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Morgan Stanley Capital Services, Inc. Advanced Micro Devices, 7 3/4%, 11/1/12 $ $125,000 6/20/09 190 bp $(4,561) Aramark Services, Inc., 8.5%, 2/1/15  595,000 12/20/12 355 bp (27,519) Dynegy Holdings Inc., 6 7/8%, 4/1/11  535,000 6/20/12 225 bp (35,306) Nalco, Co. 7.75%, 11/15/11  305,000 9/20/12 330 bp (7,852) Nalco, Co. 7.75%, 11/15/11  380,000 3/20/13 460 bp 5,368 Total $(557,751) * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. (a) Terminating on the date on which the notional amount is reduced to zero or the date on which the assets securing the reference entity are liquidated. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on securities valuation inputs. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements.The Standard establishes a three-level hierarchy for disclosure of fair value measurements.The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of June 30, 2008: Other Investments in financial Valuation inputs securities instruments Level 1 $20,604,879 $ Level 2 446,816,242 2,437,279 Level 3 296,634  Total $467,717,755 $2,437,279 Other financial instruments include futures, written options,TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The following is a reconciliation of Level 3 assets as of June 30, 2008: Other Investments in financial securities instruments Balance as of December 31, 2007 $299,261 $ Accrued discounts/premiums   Realized gain/loss (3,551,614)  Change in net unrealized appreciation (depreciation) 3,543,426  Net purchases/sales 5,561  Net transfers in and/or out of Level 3   Balance as of June 30, 2008 $296,634 $ Other financial instruments include futures, written options,TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/ (depreciation) on the instrument. THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 25 PUTNAM VARIABLE TRUST Statement of Assets and Liabilities securities June 30, 2008 (Unaudited) Putnam VT High Yield Fund Assets Investments in securities, at value (Note 1): Unaffiliated issuers $453,620,732 Affiliated issuers (Note 5) 14,097,023 Cash 2,531,158 Foreign currency, at value (Note 1) 420,540 Dividends, interest, and other receivables 8,781,643 Receivable for shares of the fund sold 208,080 Receivable for securities sold 5,184,496 Receivable for sales of delayed delivery securities (Note 1) 73,953 Unrealized appreciation on swap contracts (Note 1) 3,161,310 Premiums paid on swap contracts (Note 1) 131,484 Receivable from Manager (Note 2) 31,202 Total assets Liabilities Payable for securities purchased 5,756,764 Payable for purchases of delayed delivery securities (Note 1) 582,269 Payable for shares of the fund repurchased 1,266,208 Payable for compensation of Manager (Notes 2 and 5) 734,721 Payable for investor servicing fees (Note 2) 12,134 Payable for Trustee compensation and expenses (Note 2) 139,583 Payable for administrative services (Note 2) 1,692 Payable for distribution fees (Note 2) 28,417 Payable for auditing fees 43,555 Payable for open forward currency contracts (Note 1) 58,144 Unrealized depreciation on swap contracts (Note 1) 665,887 Payable for closed swap contracts (Note 1) 53,150 Collateral on securities loaned, at value (Note 1) 16,206,594 Other accrued expenses 71,770 Total liabilities Net assets Represented by: Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $800,827,373 Undistributed net investment income (loss) (Note 1) 16,608,893 Accumulated net realized gain (loss) on investments and foreign currency transactions (Note 1) (319,157,171) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (35,658,362) Total  Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net Assets $328,516,339 Number of shares outstanding 48,589,281 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $6.76 Computation of net asset value Class IB Net Assets $134,104,394 Number of shares outstanding 19,975,711 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $6.71 Cost of investments, (Note 1): Unaffiliated issuers $491,725,491 Affiliated issuers (Note 5) 14,097,023 Value of securities on loan (Note 1) 15,859,315 Cost of foreign currency (Note 1) 414,200 THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 26 PUTNAM VARIABLE TRUST Statement of Operations Six months ended June 30, 2008 (Unaudited) Putnam VT High Yield Fund Investment income Dividends $218,372 Interest  unaffiliated issuers 19,748,450 Interest  affiliated issuers (Note 5) 423,202 Securities lending 54,762 Less: foreign taxes withheld (2,044) Total investment income Expenses Compensation of Manager (Note 2) 1,676,724 Investor servicing fees (Note 2) 72,380 Custodian fees (Note 2) 8,909 Trustee compensation and expenses (Note 2) 19,936 Administrative services (Note 2) 15,947 Distribution fees-class IB (Note 2) 175,769 Auditing 49,586 Legal 34,531 Other 61,126 Fees waived and reimbursed by Manager (Notes 2 and 5) (201,434) Total expenses Expense reduction (Note 2) (47,003) Net expenses Net investment income (loss) Net realized gain (loss) on investments (Notes 1 and 3) (7,305,864) Net realized gain (loss) on swap contracts (Note 1) 663,419 Net realized gain (loss) on foreign currency transactions (Note 1) (251,250) Net unrealized appreciation (depreciation) of assets and liabilities in foreign currencies during the period (204,904) Net unrealized appreciation (depreciation) of investments and swap contracts during the period (13,497,103) Net gain (loss) on investments Net increase (decrease) in net assets resulting from operations THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 27 PUTNAM VARIABLE TRUST Statement of Changes in Net Assets Putnam VT High Yield Fund Six months ended Year ended June 30 December 31 2008* 2007 Increase (decrease) in net assets Operations: Net investment income (loss) $18,576,271 $42,611,266 Net realized gain (loss) on investments and foreign currency transactions (6,893,695) 7,080,686 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (13,702,007) (31,576,865) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (30,060,340) (32,095,983) Class IB (12,192,359) (12,858,792) Increase (decrease) from capital share transactions (Note 4) (6,018,715) (59,284,021) Total increase (decrease) in net assets Net assets: Beginning of period 512,911,578 599,035,287 End of period Undistributed net investment income (loss), end of period $16,608,893 $40,285,321 * Unaudited THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 28 THIS PAGE LEFT BLANK INTENTIONALLY 29 PUTNAM VARIABLE TRUST Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Net Total Ratio of net Net asset realized and Total From From Net asset return Net Ratio of investment value, Net unrealized from net net realized value, at net assets, expenses to income (loss) Portfolio beginning investment gain (loss) on investment investment gain on Total Non-recurring end asset end of period average net to average turnover Period ended of period income (loss) (a) investments operations income investments distributions reimbursement of period value (%) (b,c) (in thousands) assets (%) (b,d) net assets (%) (%) Putnam VT High Yield Fund (Class IA) June 30, 2008  $7.45 .27 (i) (.30) (.03) (.66)  (.66)  $6.76 (.23) * $328,516 .36 *(i) 3.89 *(i) 13.20 * December 31, 2007 7.83 .58 (i) (.33) .25 (.63)  (.63)  7.45 3.17 360,197 .73 (i) 7.67 (i) 43.25 December 31, 2006 7.68 .56 (i) .20 .76 (.61)  (.61)  7.83 10.60 431,054 .74 (i) 7.46 (i) 51.55 December 31, 2005 8.10 .56 (i) (.31) .25 (.67)  (.67)  7.68 3.47 460,707 .76 (i) 7.27 (i) 43.21 December 31, 2004 7.97 .58 (i) .24 .82 (.69)  (.69)  8.10 10.99 525,899 .78 (i) 7.47 (i) 50.44 December 31, 2003 7.08 .65 1.07 1.72 (.83)  (.83)  7.97 26.68 594,299 .78 8.86 75.01 Putnam VT High Yield Fund (Class IB) June 30, 2008  $7.39 .26 (i) (.30) (.04) (.64)  (.64)  $6.71 (.39) * $134,104 .49 *(i) 3.77 *(i) 13.20 * December 31, 2007 7.78 .56 (i) (.34) .22 (.61)  (.61)  7.39 2.79 152,715 .98 (i) 7.42 (i) 43.25 December 31, 2006 7.62 .54 (i) .21 .75 (.59)  (.59)  7.78 10.52 167,982 .99 (i) 7.20 (i) 51.55 December 31, 2005 8.05 .53 (i) (.31) .22 (.65)  (.65)  7.62 3.10 170,165 1.01 (i) 7.02 (i) 43.21 December 31, 2004 7.94 .55 (i) .23 .78 (.67)  (.67)  8.05 10.54 175,106 1.03 (i) 7.18 (i) 50.44 December 31, 2003 7.05 .62 1.09 1.71 (.82)  (.82)  7.94 26.54 159,069 1.03 8.44 75.01  Unaudited. * Not annualized. (a) Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. (b) The charges and expenses at the insurance company separate account level are not reflected. (c) Total return assumes dividend reinvestment. (d) Includes amounts paid through expense offset arrangements and for certain funds, brokerage/service arrangements (Note 2). (i) Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of the fund's class IA shares and class IB shares reflect a reduction of the following amounts based on the fund's average net assets (Notes 2 and 5): Percentage of average net assets June 30, 2008 0.04% December 31, 2007 December 31, 2006 December 31, 2005 December 31, 2004 <0.01 THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 30 31 PUTNAM VARIABLE TRUST Notes to Financial Statements June 30, 2008 (Unaudited) NOTE 1 SIGNIFICANT ACCOUNTING POLICIES Putnam VT High Yield Fund (the fund), a Massachu-setts business trust, is one of a series of funds comprising Putnam Variable Trust (the Trust), which is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The fund seeks high current income, with a secondary objective of capital growth when consistent with achieving high income, by primarily investing in bonds of U.S. companies across a wide range of industries. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At June 30, 2008, fair value 32 pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are recorded as income in the Statement of operations. D) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets 33 and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. E) Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. F) Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as a realized gains or loss. Certain interest rate swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. G) Credit default contracts The fund may enter into credit default contracts where one party, the protection buyer, makes an upfront or periodic payment to a counterparty, the protection seller, in exchange for the right to receive a contingent payment. The maximum amount of the payment may equal the notional amount, at par, of the underlying index or security as a result of a related credit event. Payments are made upon a credit default event of the disclosed primary referenced obligation or all other equally ranked obligations of the reference entity. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made as a result of a credit event or termination of the contract are recognized, net of a proportional amount of the upfront payment, as realized gains or losses. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index, the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased comparable publicly traded securities or that the counter-party may default on its obligation to perform. Risks of loss may exceed amounts recognized on the Statement of 34 assets and liabilities. Credit default contracts outstanding at period end, if any, are listed after the funds portfolio. H) Securities lending The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. At June 30, 2008, the value of securities loaned amounted to $15,859,315. The fund received cash collateral of $16,206,594 which is pooled with collateral of other Putnam funds into 65 issues of short-term investments. I) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. Therefore, no provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. At December 31, 2007 the fund had a capital loss carryover of $310,688,178 available to the extent allowed by the Code to offset future net capital gain, if any. The amount of the carryover and the expiration dates are: Loss Carryover Expiration $ 69,810,807 December 31, 2008 88,127,331 December 31, 2009 116,537,335 December 31, 2010 16,826,743 December 31, 2011 11,865,538 December 31, 2012 6,791,658 December 31, 2013 728,766 December 31, 2014 The aggregate identified cost on a tax basis is $507,397,812, resulting in gross unrealized appreciation and depreciation $4,398,987 and $44,079,044, respectively, or net unrealized depreciation of $39,680,057. J) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. K) Expenses of the trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. L) Beneficial interest At June 30, 2008, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 58.4% of the fund is owned by accounts of one group of insurance companies. NOTE 2 MANAGEMENT FEE, ADMINISTRATIVE SERVICES AND OTHER TRANSACTIONS Putnam Management is paid for management and investment advisory services quarterly based on the average net assets of the fund. Such fee is based on the following annual rates: 0.70% of the first $500 million of average net assets, 0.60% of the next $500 million, 0.55% of the next $500 million, 0.50% of the next $5 billion, 0.475% of the next $5 billion, 0.455% of the next $5 billion, 0.44% of the next $5 billion and 0.43% thereafter. 35 Putnam Management has agreed to waive fees and reimburse expenses of the fund through June 30, 2009 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses for the funds Lipper peer group of funds underlying variable insurance products that have the same investment classification or objective as the fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage service arrangements that may reduce fund expenses. For the period ended June 30, 2008, the funds expenses were limited to the lower of the limits specified above and accordingly, Putnam Management waived $190,556 of its management fee from the fund. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets were provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, a division of Putnam Fiduciary Trust Company (PFTC), which is an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Putnam Investor Services was paid a monthly fee for investor servicing at an annual rate of 0.03% of the funds average net assets. During the period ended June 30, 2008, the fund incurred $72,380 for investor servicing agent functions provided by PFTC. The fund has entered into expense offset arrangements with PFTC and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. For the six months ended June 30, 2008, the funds expenses were reduced by $47,003 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $376, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 36 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the funds class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the funds class IB shares. NOTE 3 PURCHASES AND SALES OF SECURITIES NOTE 4 CAPITAL SHARES At June 30, 2008, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Six months ended June 30 Year ended December 31 2008 2007 Shares Amount Shares Amount Putnam VT High Yield Fund Class IA Shares sold 2,039,887 $14,195,121 4,032,942 $30,519,574 Shares issued in connection with reinvestment of distributions 4,547,706 30,060,340 4,302,411 32,095,983 6,587,593 44,255,461 8,335,353 62,615,557 Shares repurchased (6,314,542) (44,645,924) (15,043,325) (114,669,837) Net increase (decrease) Putnam VT High Yield Fund Class IB Shares sold 731,552 $5,064,155 1,487,606 $11,190,425 Shares issued in connection with reinvestment of distributions 1,858,591 12,192,359 1,735,330 12,858,792 2,590,143 17,256,514 3,222,936 24,049,217 Shares repurchased (3,268,210) (22,884,766) (4,170,559) (31,278,958) Net decrease NOTE 5 INVESTMENT IN PUTNAM PRIME MONEY MARKET FUND The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. For the period ended June 30, 2008, management fees paid were reduced by $10,878 relating to the funds investment in Putnam Prime Money Market Fund. Income distributions earned by the fund are recorded as income in the Statement of operations and totaled $423,202 for the period ended June 30, 2008. During the period ended June 30, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $51,422,436 and $71,135,191, respectively. 37 NOTE 6 SENIOR LOAN COMMITMENTS Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. NOTE 7 UNFUNDED LOAN COMMITMENTS As of June 30, 2008, the fund had unfunded loan commitments of $493,476, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded Commitments Bausch & Lomb, Inc. $87,776 Community Health Systems Inc. 52,959 Fenwal Controls of Japan, Ltd. 249,105 Golden Nugget, Inc. 103,636 Total $ 493,476 NOTE 8 REGULATORY MATTERS AND LITIGATION In late 2003 and 2004, Putnam Management settled charges brought by the Securities and Exchange Commission (the SEC) and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. NOTE 9 NEW ACCOUNTING PRONOUNCEMENT In March 2008, Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (SFAS 161)  an amendment of FASB Statement No. 133 (SFAS 133), was issued and is effective for fiscal years beginning after November 15, 2008. SFAS 161 requires enhanced disclosures about how and why an entity uses derivative instruments and how derivative instruments affect an entitys financial position. Putnam Management is currently evaluating the impact the adoption of SFAS 161 will have on the funds financial statement disclosures. 38 THIS PAGE LEFT BLANK INTENTIONALLY 39 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: August 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Charles E. Porter Charles E. Porter Principal Executive Officer Date: August 28, 2008 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: August 28, 2008
